Citation Nr: 1731841	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-33 394A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to August 1978.  Her DD 214 lists her military occupational specialty as jet engine mechanic.  She had no overseas or foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part denied service connection for PTSD, bronchial asthma, and bilateral hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference and a transcript thereof is on file.  

Pertinently, the February 2012 rating decision did not adjudicate a claim for service connection for tinnitus.  The Veteran first mentioned tinnitus at the time of a VA audiology evaluation on October 26, 2011, when she reported having, and was claiming service connection for, recurrent tinnitus, the onset of which was about 3 years ago.  Testimony was allowed on that issue at the 2017 videoconference but with the caveat that after a thorough review of the record, if the record confirmed the Board's belief at the time of the hearing that it did not have jurisdiction over the issue, no decision would be rendered on that issue.  See Transcript page 3.    

The Veteran has not been provided pertinent information required under the Veterans Claims Assistance Act of 2000 (VCAA) as to the claim for service connection for tinnitus.  This matter was first addressed in a November 2016 Supplemental Statement of the Case (SSOC).  Regulations prohibit the adjudication of a new issue in an SSOC.  See 38 C.F.R. § 20.200 (An appeal consists of a timely filed Notice of Disagreement (NOD) and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal); 38 C.F.R. § 20.202 (Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal); and VAOGCPREC 9-99 ("[G]overning statutes and regulations generally do not contemplate that the [Board] will make final determinations on claims or issues that have not been the subject of a decision by an [agency of original jurisdiction]."  

In sum, the issue of service connection for tinnitus has been raised by the record but has not been adjudicated by RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not demonstrated that the Veteran has a hearing loss by VA standards at any time.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for service connection for hearing loss by RO letter dated October 7, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Her VA clinical records are of record.  She has reported having had private audiology evaluations after service in conjunction with her employment but has not provided the name and address of such facility and, so, these records cannot be obtained.  A report of a private audiologist is of record but there is no assertion that the Veteran has received postservice private clinical care for the claimed disability.  

The Veteran testified at a videoconference in 2017.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

The August 1974 examination for service entrance was negative for any pertinent disability.  An audiological evaluation revealed puretone thresholds, in decibels, were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
10
5
5
Not Tested
5
Left Ear
5
5
15
Not Tested
15

In an adjunct medical history questionnaire the Veteran reported not having or having had ear, nose or throat trouble; hearing loss; chronic or frequent colds; hay fever; asthma; shortness of breath; frequent trouble sleeping; depression or excessive worrying; or nervous trouble of any sort.  

At the time of an inservice occupational physical examination in June 1976 the Veteran reported having been exposed to "JP-4" for 40 hours per week.  However, she had not noted any weakness or fatigue, shortness of breath, burning or tearing of the eyes; nausea, vomiting, or diarrhea; chronic coughs or colds and sore throats; or "marked increased in hearing or slight increased frequency of colds or infections." A physical examination was negative for any pertinent disability.  An audiological evaluation revealed puretone thresholds, in decibels, were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
15
5
0
5
5
Left Ear
0
0
0
5
10

The formal audiology evaluation noted that she was exposed to jet engines.  She was not issued ear plugs.  

STRs show that in December 1976 the Veteran had had a sore throat, hoarseness, and a headache for a week.  On examination her right tympanic membrane was dull with scattered light reflex but her left tympanic membrane was normal.  The assessment was "pharyngitis - laryngitis." 

In March 1977 the Veteran felt dizzy, and had an episode of sneezing.  She denied having any allergies.  The assessment was dizziness of questionable etiology, but high blood pressure was to be ruled out.  

An audiological evaluation in July 1977 revealed puretone thresholds, in decibels, were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
5
5
5
5
15
Left Ear
15
5
15
15
25

It was reported that she was a jet engine mechanic.  There were no significant findings and she was to return to duty.  She used ear plugs which were considered to be adequate.  

In February 1978 the Veteran had the flu with symptoms of generalized achiness, chills, sore throat, and nasal congestion.  On examination her tympanic membranes were intact.  

A March 1978 STR reflects that the Veteran was assessed as having pharyngitis.  

The June 1978 examination for service separation was negative for any pertinent disability.  An audiological evaluation revealed puretone thresholds, in decibels, were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
25
10
5
5
5
Left Ear
20
5
5
10
10

A June 1978 Report of Medical History at service separation shows that the Veteran reported not having or having had ear, nose or throat trouble; hearing loss; chronic or frequent colds; hay fever; asthma; shortness of breath; frequent trouble sleeping; depression or excessive worrying; or nervous trouble of any sort.  

The Veteran was issued Physical Profiles during service but none were issued relative to hearing loss, tinnitus, asthma or psychiatric disability.  

In the Veteran's May 2011 VA Form 21-526, Application for Compensation or Pension, she claimed service connection for asthma and a psychiatric disorder, characterized as depression and PTSD.  

Received with the initial VA claim was a VA Form 21-4138, Statement in Support of Claim, in which the Veteran reported having depression, asthma, and hearing loss with the latter having been aggravated by inservice noise exposure as a jet engine mechanic.  She had been under stress working predominantly around male soldiers.  

On file are VA treatment records from 2009 to 2011 which show, in part, that the Veteran was seen at an audiology department and was also seen for depression and anxiety, and an adjustment disorder, as well as bronchitis, asthma, rhinitis, and sinusitis.  

Information added into VBMS in August 2011 reflects that there was no Vocational Rehabilitation and Education folder for the Veteran.  

An August 27, 2011 Formal Finding of lack of information required to corroborate claimed PTSD stressor(s) shows that the RO found that information required to corroborate inservice stressors were insufficient to send the case to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful search of Marine Corps or National Archive and Records Administration (NARA) records.  It was noted that there was no response to the July 2011 VCAA letter, which had an attached VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD.  The Veteran's personnel file did not show that she was awarded a medal, badge, or citation that would allow that a combat stressor be conceded.  

On VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received on August 29, 2011 the Veteran reported that disability from asthma and depression (which she incorrectly described as being service-connected) prevented substantially gainful employment.  

In VA Form 21-4138, Statement in Support of Claim, received on August 29, 2011 the Veteran reported that she had asthma from jet fuel fumes, stress from working with men who at times were unaccepting of a woman doing physical labor, and was exposed to loud noise near flight lines and at [jet engine] tests.  

On VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, received in August 29, 2011, the Veteran reported having had inservice stress from working with men who at times were unaccepting of a woman doing physical labor and she had to endure a lot of teasing and ridicule.  She had always felt that she had to prove herself.  

In VA Form 21-4138, Statement in Support of Claim, received on October 20, 2011, the Veteran elaborated upon the circumstances of her inservice exposure to loud noise as a jet engine mechanic.  

In VA Form 21-4142, authorization for release of information, received on October 20, 2011, the Veteran reported that she had worked for the City of Tampa Library and the dates of employment were described as "? 1985 - 1986" and that she had been given a hearing test.  She did not remember the person that administered the test but was told that there was some hearing loss in comparison to a prior test.  She did not provide an address to allow anyone to be contacted about the information she provided.  

In VA Form 21-0820, Report of General Information, dated November 1, 2011, it was noted that upon telephonic contact the Veteran did not recall the name and address of the clinic at which she had her hearing tested (as reported in the VA Form 21-4142 of October 20, 2011).  She indicated that she had no further evidence to submit.  

On VA audiology evaluation on October 26, 2011, an examiner reported that the Veteran had normal hearing and there were no significant changes in the Veteran's hearing sensitivity by virtue of hearing tests during service in August 1974, June 1976, July 1977, and June 1978.  It was reported that the onset of her bilateral hearing loss had been about 2 to 3 years ago.  She reported military noise exposure from aircraft and engines, with the use of ear protection.  She denied recreational noise exposure but reported postservice occupational noise exposure "at [a] chicken house" for four years with use of ear protection.  She reported having, and was claiming service connection for, recurrent tinnitus, the onset of which was about 3 years ago.  An audiological evaluation revealed puretone thresholds, in decibels, were as follows: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
10
10
5
5
10
Left Ear
10
5
10
5
10

Speech recognition scores, using the Maryland CNC test, were 100 percent in the right ear and 96 percent in the left ear.  

The examiner reported that the Veteran had normal hearing during service and currently and, so, no hearing loss could have been caused by military noise exposure.  The examiner also opined that tinnitus was less likely as not caused by or a result of military noise exposure.  This was because if there was no accompanying hearing loss or changes, the cause of tinnitus probably had another etiology or more likely could not be determined to a reasonable degree of certainty based on the evidence.  The tinnitus described was consistent with "sub-clinic or normal tinnitus."  The reported onset of the tinnitus was not relevant to the Veteran's time during service.  

In VA Form 21-4138, Statement in Support of Claim, dated May 10, 2013 the Veteran reported that she was not diagnosed with depression until years after service and had been told that it was a part of PTSD.  

In VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013, the Veteran reported that her stressor was that in December 1975 while stationed at MacDill Air Force Base her father died, which was the most traumatic event to happen to her during her military service.  She did not realize how much it affected her until the onset of her depression years later.  Also, in September 1976 her son was born while she was at MacDill Air Force Base and he was hospitalized an extra 2 days causing her to be panicky, and this ultimately helped lead her to depression which first manifested years later.  She had had alcohol and drug abuse counseling.  

Of record is a report of a May 22, 2013, audiology evaluation of the Veteran at Audiology & Hearing Aids - Studio 124.  This reflects that the Veteran reported having ringing in each ear.  It was reported that she had served 4 years in the Air Force as a jet engine mechanic, being exposed to a lot of noise.  Since service she had worked in a manufacturing plant, a mill, and chicken houses for 4 to 5 years.  Since service she had had sinus infections and ear infections.  She used medication for her sinuses and allergies, as needed, and for depression.  She reported being off balance when rising rapidly or when she had sinus infections.  It was stated that dizziness had been reported during her military service.  A current video otoscopic examination was normal.  Discrimination ability, at 100 percent in the right ear and 96 percent in the left ear appeared good, bilaterally.  The audiologist stated that the bilateral tinnitus which the Veteran reported was "more likely than not" initiated during military service around jet engines.  An audiogram of audiometric testing reflects the following: 

Hertz ?
Decibels ?
500
1000
2000
3000
4000
Right Ear
15
10
10
15
20
Left Ear
10
10
10
15
15

In September 2016 the RO requested the Veteran's SSA records, and the Veteran was notified of this by RO letter of September 14, 2016.  

Received later in September 2016 were SSA records relative to the Veteran's claim for SSA disability benefits.  These show diagnoses of major depression, anxiety, asthma, sinusitis, and polysubstance abuse in full remission.  These records pertain to the Veteran's functional capacities and limitations but do not contain any information which would relate any of the claimed disabilities to the Veteran's military service.  

An October 27, 2016 opinion of a VA audiologist (who apparently conducted the October 2011 VA audiology evaluation) states that in her opinion tinnitus was less likely as not caused by or the result of noise exposure in the military.  If there was no hearing loss or changes, the cause of tinnitus probably was elsewhere, or more likely, could not be determined to a reasonable degree of certainty based on the evidence.  Normal hearing sensitivity was evidenced with entrance and separation examinations.  The reported onset time of tinnitus was 3 years prior to the 2011 evaluation which was not relevant to the Veteran's time in military service.  There was no complaint of tinnitus documented in service medical records.  Although a private audiologist reported tinnitus likely due to the service with evaluation in 2013, that audiologist did not have access to the Veteran's service medical records and was speculating based on the fact alone that the Veteran served in the military.  Based on medical records provided at the time of testing in 2011 and the patient's reported information regarding tinnitus at that time, this examiner (in 2011) opined that tinnitus was less likely as not caused by or the result of noise exposure in the military.  

In November 2016 an opinion was obtained from another VA audiologist who noted that a private audiologist indicated in May 2013 that the Veteran was exposed to the noise of jet engines as a mechanic in the military.  She also had a history of occupational noise exposure since the military.  However the Veteran exhibited no loss of hearing.  The history also stated that she had sinus infections while in the military and ear infections after her separation.  She took medications for sinus/allergies, an inhaler as needed, blood pressure, cholesterol, depression, and sleep.  The onset of tinnitus was 3 years prior to her 2011 VA examination, indicating the date of onset to be 2008 which was roughly 30 years after her military separation.  The onset of tinnitus was typically immediate or within one year after significant noise exposure.  While noise exposure was the most common reason for tinnitus, consideration should also be taken for her history of sinus and ear infections, high blood pressure and the medications she took which were also linked with tinnitus in some people.  

Further, the Veteran described her tinnitus as periodic, occurring 2 times a month for 3 seconds.  This description was that of transient tinnitus which most people experience from time to time.  According to Henry and Myers, tinnitus refers to a phantom auditory sensation.  Most people experience "transient tinnitus" which often is described as the sudden onset of a whistling sound that is accompanied by a noticeable reduction in hearing sensitivity.  Both effects typically resolved within a few minutes.  Tinnitus becomes pathological when it is extended in duration.  To distinguish pathological from sub-clinical (normal) tinnitus, pathological tinnitus is defined as tinnitus that lasts more than 5 minutes more than once a week.  It was the opinion of the audiologist that the Veteran's tinnitus was less likely as not related to military noise exposure.  

In a December 2016 VA Form 21-4138, Statement in Support of Claim, by the Veteran's husband it was stated that he recalled that during service the Veteran had had numerous sinus infections and dizzy spells, for which she went on sick call.  He recalled that in about 1975 or 1976 the Veteran had told him that a female servicemember had died, having been crushed under the nose of a jet engine.  The Veteran had been very traumatized by this, even crying, because she had known the fellow servicemember.  The Veteran's husband could not remember the name of this person because the event occurred over 40 years ago.  Also, the Veteran had been exposed to JP-4 fuel and loud jet engine noise.  

In a December 2016 VA Form 21-4138, Statement in Support of Claim, by the Veteran it was stated that she had been exposed during service to JP-4 jet fuel, and loud military noise from jet engines and flight lines.  She had not been in combat.  

Reports of pulmonary function testing in 2013 and March 2015 at the Shoals Primary Care clinic showed that there was no obstructive lung defect but a restrictive lung defect could not be excluded.  

A VA clinical record of June 2015 noted that the Veteran had a history of asthma, and a chronic history of depression, hypertension, and insomnia.  She returned for an evaluation of a mood disturbance which had been present for several years.  She described symptoms of depression.  

At the April 2017 videoconference the presiding VLJ clarified which issues had been developed for appellate consideration and that PTSD had been denied because the Veteran's stressors had not been verified.  Pages 2 and 3 of the transcript.  The Veteran was notified that to substantiate this claim there needed to be a confirmed diagnosis of the disability and evidence that it was related to verified inservice stressors.  It was observed that she had not executed and returned a form which would have help elicit information that could be used for stressor verification.  Pages 3 and 4.  

As to the claim for service connection for asthma the Veteran was notified that the claim had been denied because there was nothing shown inservice, and so to substantiate that claim there had to be established that this disability was causally related to some sort of event during service or that asthma had its onset during service.  With respect to the hearing loss, this claim had been denied because it had not been shown that she had a hearing loss by VA standards.  To substantiate this claim it had to be established that the severity of her hearing loss met VA standards and then there needed to be established a nexus between such hearing loss and any inservice noise exposure.  Page 4. 

With respect to the claim for PTSD, the Veteran testified that while stationed at MacDill Air Force Base, in Tampa, Florida, a fellow servicemember whom she had met but whose name the Veteran could not remember, had been killed when the nose of an airplane fell on her.  At that time the Veteran's military occupational specialty (MOS) had been a jet engine mechanic.  She did not testify that she witnessed this event but she did see where it happened and there was still blood on the floor.  Following this the Veteran had bad dreams but she did not testify that she had gone on sick call or otherwise sought or received treatment of any kind.  Pages 5 and 6.  The Veteran had attempted to obtain more information about the event, without success.  This event had occurred in 1976 but the Veteran was unable to specify when within that year it occurred.  However, she believed that there must be some means of tracking such events.  Page 7.  She also testified that the event had occurred sometime between 1977 and 1978.  Page 10.  This deceased co-worker had not been a member of the Veteran's unit.  Page 10.  

The Veteran testified that when she first began receiving psychiatric treatment she was diagnosed with depression.  She believed that the onset of this was due to being unable to cope with the death of the fellow servicemember over the years following the event.  Page 7.  After service she had worked a telemetry monitor and watched patients that wore a heart monitor, and there were a lot of deaths.  Page 8.  Her depression from this inservice event had caused depression which interfered with her relationships.  To cope with her reactions she had resorted to drinking alcohol during service, and after service she had abused alcohol and drugs in an effort to self-medicate.  Page 9.  She testified that her husband had submitted a statement recalling how traumatized the Veteran had been.  Page 11.  The Veteran testified that she believed that she had PTSD of delayed onset.  Page 18.  

As to hearing loss, the Veteran testified that she had been exposed to a lot of noise when engines were tested but with only little earplugs for protection.  Page 11.  She did not now use hearing aids.  A private audiologist had diagnosed her as having tinnitus because of her hearing loss.  She believed that she had a hearing loss, even though not diagnosed, due to the military noise exposure of being around loud jet engines.  Page 12.  She further testified that she had ear infections and had gone on sick call.  Page 13.  

As to the claim for bronchial asthma, the Veteran testified that she had a current diagnosis of asthma.  As to a link to military service, she testified that she had gone on sick call due to laryngitis and pharyngitis, and dizziness.  Page 13.  She believed that these were respiratory symptoms of asthma due to inservice exposure to "JP" fuel.  Page 14.  She believed that she had been diagnosed with asthma in the "nineties."  She now had to use an inhaler and had to take pulmonary function tests every three months.  Page 14.  She had had sinus infections and inner ear infections, and the latter had caused dizziness.  The Veteran testified that she now received Social Security Administration (SSA) disability benefits due to depression which "all of that stem[ed] from not being able to deal with death issues" including depression and anxiety.  Page 16.  

The Veteran testified that her tinnitus had begun after her military service but when she was evaluated by a private audiologist, the Veteran was diagnosed with tinnitus as being related to hearing loss.  The presiding VLJ noted that this private audiologist had provided a favorable nexus opinion with respect to tinnitus.  Page 17.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis or a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a).").  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The absence of corroborating evidence in service records is not always dispositive but can be a factor in assessing credibility of lay evidence (although not when service records are lost or destroyed).  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  When a claimant alleges the onset of disability during service and continuously since the inservice onset, the absence of corroborating evidence in the examination for service discharge or an adjunct medical history questionnaire is a matter for consideration.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence in the immediate postservice years, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between the alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Even assuming, and conceding, that the Veteran was exposed to military noise during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and having resulting chronic disability.  In other words, even if she was exposed to military noise during service, this does not automatically mean there were chronic residuals, including a hearing loss by VA standards, which were caused thereby.  The Veteran and her representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran was exposed to military noise under the circumstances which she has related, the Board rejects the supposition that it must be conceded that she had a hearing loss by VA standards due to in-service military noise because repeated inservice and postservice, including both VA and private audiometric testing, have found that based on puretone threshold levels at the pertinent frequencies and speech recognition scores she has never had a hearing loss in either ear by VA standards.  Moreover, at the 2011 VA examination she reported having had the onset of bilateral hearing loss only 2 to 3 years prior to that examination which is a time more than 3 decades after her military service and she proffers no explanation why, even if it existed and, as noted, by VA standards it does not, she would not have detected it sooner or why it would have commenced so long after service.  

If a claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence is against a finding that the Veteran has had a hearing loss in either ear at any time since she filed her claim, the appeal as to this issue must be denied.  

Accordingly, service connection for bilateral hearing loss is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Acquired psychiatric disorder, to include PTSD

The Decision above provides an extensive background of the Veteran's claim.  As noted above, the Veteran contends that she has an acquired psychiatric disability due to the following stressors:  (1) inservice stress from working with men who at times were unaccepting of a woman doing physical labor and she had to endure a lot of teasing and ridicule (see VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, received in August 29, 2011); (2) in December 1975 while stationed at MacDill Air Force Base her father died (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013); (3) in September 1976 her son was born while she was at MacDill Air Force Base and he was hospitalized an extra 2 days causing her to be "panicky" (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013); and (4) while stationed at MacDill Air Force Base, in 1976, 1977, or 1978, a fellow service member (not a member of her unit) whom she had met but whose name the Veteran could not remember, had been killed when the nose of an airplane fell on her (see Board transcript pages 5, 6, 7, and 10)

The Board will afford the Veteran the opportunity to provide corroborating evidence for claimed stressors 2 and 3.  In regard to claimed stressor 4, the Veteran has not provided sufficient information to allow VA to assist in verification of such stressor so there is no further duty to assist on this matter.  The Board will afford the Veteran a VA examination for purposes of determining whether the Veteran has an acquired psychiatric disorder due to claimed stressor 1, and if corroborated, claimed stressors 2 and 3. 

Bronchial Asthma

The Decision above provides an extensive background of the Veteran's claim.  As noted above, the Veteran contends that she has bronchial asthma due to in-service exposure to JP-4 fuel.  She contends that she had gone on sick call due to laryngitis and pharyngitis, and dizziness which she believes were respiratory symptoms of asthma due to the in-service exposure to JP-4 fuel.  The Veteran's STRs are devoid of notation of symptoms or diagnosis of asthma but she did have several upper respiratory problems during service, e.g., pharyngitis, laryngitis, as well as dizziness and flus.  Post-service VA treatment records show that the Veteran was seen for bronchitis and asthma.  The Board will afford the Veteran a VA examination for purposes of determining whether the Veteran has bronchial asthma due to her military service. 






Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide corroborating evidence for the following claimed stressors:  in December 1975 while stationed at MacDill Air Force Base her father died (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013); and in September 1976 her son was born while she was at MacDill Air Force Base and he was hospitalized an extra 2 days (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the file.  The examiner should provide an opinion on the following:

As for any identified acquired psychiatric disorder, including (i) PTSD (ii) depressive disorder, and (iii) anxiety disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder is due to the following event in service:  (1) inservice stress from working with men who at times were unaccepting of a woman doing physical labor and she had to endure a lot of teasing and ridicule (see VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, received in August 29, 2011); and/or if verified (2) the death of the Veteran's father (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013); and/or (3) the birth of her son who was attendant with complications requiring hospitalization for two extra days (see VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD, dated May 10, 2013).

All opinions must be accompanied by an explanation to support the opinions. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's claimed bronchial asthma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the file.  

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bronchial asthma due to in-service exposure to JP-4 fuel.  The examiner is asked to specifically address the Veteran's contention that her in-service bouts with laryngitis, pharyngitis, and dizziness were respiratory symptoms of asthma due to the in-service exposure to JP-4 fuel.

All opinions must be accompanied by an explanation to support the opinions. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Then readjudicate the remanded issues.  If the benefits sought remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


